UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BRENDHAN B. HARRIS,
Plaintiff-Appellee,

v.

CITY OF VIRGINIA BEACH,
Defendant-Appellant,

and

G. M. VAN AUKEN, III, Lieutenant;
M. E. BEANE, Captain; W. W.
BAKER, Captain; D. G. MCCLOUD,
Major; CHARLES R. WALL, Chief,
                                       No. 96-1743
individually and as Officers of the
Department of Police, City of
Virginia Beach, Virginia; FAGAN D.
STACKHOUSE, individually and as the
Director of the Department of
Human Resources, City of Virginia
Beach, Virginia; JAMES K. SPORE,
individually and in his official
capacity as City Manager of the
City of Virginia Beach, Virginia,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CA-93-1151-2)

Argued: January 28, 1997

Decided: March 31, 1997

Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
Reversed and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Lawrence Steven Emmert, CITY ATTORNEY'S
OFFICE, Virginia Beach, Virginia, for Appellant. Abram W. Vander-
Meer, Jr., CLARK & STANT, P.C., Virginia Beach, Virginia, for
Appellee. ON BRIEF: Richard Jay Beaver, CITY ATTORNEY'S
OFFICE, Virginia Beach, Virginia, for Appellant. Timothy W. Dor-
sey, CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The City of Virginia Beach appeals an order of the district court,
on remand from this court, reentering a judgment against it and in
favor of Brendhan Harris in Harris' suit alleging wrongful
discharge
under Virginia common law. We reverse the judgment and remand
for a new trial.

I.

Brendhan Harris was a police officer for the City of Virginia
Beach. On August 28, 1992, Harris was dispatched to an apartment
complex to investigate an unauthorized entry. On arrival, he spoke
to
the complainant, Terry Grey, and he concluded that the "intruder"
was
likely just the complex's maintenance man. He and Grey then went
to see the apartment manager, Colette Goodfellow, in an attempt to
confirm Harris' conclusion.

                                 2
Goodfellow produced a written work order for repairs to Grey's
apartment. Grey snatched the order from Goodfellow's hand and
refused to return it. Harris grabbed Grey's wrist in an attempt to
retrieve the paper. At this point, Harris was accosted by a
bystander,
Deidre Gamble, who is Grey's sister. Harris and Gamble struggled
briefly, until Harris sprayed Gamble with pepper gas.

At some point during the altercation, another officer, Anthony
Ortiz, arrived on the scene. Ortiz reported to Harris' supervisor,
Lieu-
tenant Gary Van Auken, that Harris had acted improperly. Harris
also
reported the incident to Van Auken while he was transporting Gamble
to the hospital.

After Gamble was treated, Harris took her to a magistrate to have
her charged with assault and battery. There was a message waiting
for
him at the magistrate's office to call Van Auken. Van Auken
instructed Harris to release Gamble so that she could file a
complaint
against Harris with the department's Internal Affairs Division and
to
do nothing further in the matter.

Harris consulted a lawyer. He then gave a statement to Internal
Affairs, and immediately thereafter swore out warrants against Gam-
ble and Grey. The warrant against Gamble was served, but, on the
order of Captain E. E. Rorrer, Harris relinquished the Grey warrant
to Van Auken. Van Auken placed the warrant in his desk drawer.

On September 30, 1992, Gamble's case was called for trial. Van
Auken appeared and produced a letter he had prepared and initialed
for Captain M. E. Beane. The letter stated that the City desired to
nolle prosequi the case. The case was dismissed without prejudice.
Internal Affairs then released a report critical of Harris'
actions,
finding in particular that his use of pepper spray on Gamble was an
excessive use of force. Based on the Internal Affairs report, the
department suspended Harris for four hours, with an additional four
hours for disobeying Van Auken's order not to pursue further
charges
against Gamble.

In a letter dated September 30, Capt. Rorrer instructed Harris to
discontinue his personal investigation of Grey and Gamble during
office hours and not "to pursue this matter further as a police
officer."

                                 3
Harris then filed his own Internal Affairs complaint against Van
Auken and Rorrer. While the investigation of this complaint was
pro-
ceeding, Harris was transferred into a different precinct in order
to
relieve tensions. On January 19, 1993, Internal Affairs found
Harris'
claims to be unfounded.

On July 30, 1993, after midnight, Harris appeared before a magis-
trate. He was in uniform and on duty. He testified that Van Auken
had
illegally directed the release of Gamble, illegally withheld
service of
the Grey warrant, and illegally submitted a false letter to the
court in
order to secure the dismissal of the charges Harris brought against
Gamble. Based solely on Harris' testimony, the magistrate issued a
summons charging Van Auken with obstruction of justice and cor-
ruptly failing to serve a warrant.

As one might expect, the summons caused quite a stir within the
department. On August 6, the chief of police called a meeting,
which
was attended by Van Auken and Captains Rorrer, Beane, and Baker.
A consensus was reached that Harris should be discharged. Captain
Beane prepared the formal Personal Conduct Report stating the rea-
sons for Harris' termination -- disobedience of orders and abuse of
position. The termination was effective August 19.

Harris appealed his dismissal to the City Personnel Review Board.
A full hearing was held September 2. The Board upheld the dismissal
on September 7, in a letter containing one sentence of analysis:
"The
Board found that the City proved its case."

Harris filed this suit in district court on November 23, 1993,
against the City, Van Auken, Beane, and other individual city offi-
cials. He pled a 42 U.S.C. § 1983 First Amendment retaliatory dis-
charge claim and a supplemental common-law claim for wrongful
discharge in violation of the public policy of Virginia.

A jury trial was held in July 1994, with equitable issues (e.g.
rein-
statement) tried simultaneously to the court. At the close of
Harris'
case, the court dismissed his § 1983 claim against the individual
defendants (but not the City) as barred by qualified immunity, but
he
permitted Harris to proceed against all defendants on his state law
claim.

                                 4
The jury found for Harris on both claims. Against the City, the
jury
awarded $41,712 in compensatory damages on the § 1983 claim and
$125,000 compensatory (for "loss of professional opportunity") and
$200,000 punitive damages on the wrongful discharge claim. The
individual defendants were assessed punitive damages of $100 each.

The court, ruling on the equitable issues, ordered Harris
reinstated
and granted back pay of $43,000. The court also struck the punitive
damages against the individuals. In a later order following a
motion
by the City, the court struck the punitive damages against the City
and
reduced the award of compensatory damages for loss of professional
opportunity to its present value of $99,188.

Both Harris and the City appealed. The case was heard by a panel
of this court, which reversed and remanded. Harris v. City of
Virginia
Beach, No. 94-2091(L) (4th Cir. Oct. 30, 1995). We held that, as a
matter of law, Harris' speech was simply a private employment-
related grievance and not speech as a citizen on matters of public
con-
cern. Therefore, the § 1983 judgment could not stand.

Rather than rule on the issues raised by the parties concerning the
common-law wrongful discharge claim, we remanded for the district
court to consider the continuing vitality of that claim in light of
the
reversal on the § 1983 judgment.

On remand, the City moved to dismiss the claim. It argued that the
decision of the grievance board was final and binding and thereby
precluded any tort claim based on the discharge. It also argued
that
our ruling that Harris' speech to the magistrate was not protected
by
the First Amendment required the same ruling with regard to its
vio-
lating Virginia public policy. In the alternative, the City moved
for a
new trial on the ground that the jury's finding of a violation of
public
policy was unfairly influenced, if not practically compelled, by
the
trial court's erroneous ruling that the statements were protected
by the
First Amendment.

The district court denied the City's motions, and reentered judg-
ment for Harris. The City appeals. We review the district court's
legal
conclusions de novo and its denial of a new trial for abuse of
discre-
tion.

                              5
II.

At the time of Harris' discharge, Virginia law provided for local
governments to have personnel grievance boards. The decisions of
these boards were "final and binding" and were required to be "con-
sistent with law and policy." Va. Code § 2.1-114.5(d)(4)(d) (Michie
Supp. 1993; repealed 1995). The Virginia Supreme Court has
enforced grievance board decisions in the face of arguments that
they
are non-binding recommendations. Zicca v. City of Hampton, 240 Va.
468, 397 S.E.2d 882 (1990); Angle v. Overton, 235 Va. 103, 365
S.E.2d 758 (1988). The City argues that the binding nature of
Harris'
grievance board loss bars his wrongful discharge claim.

Harris counters that the City has waived this defense.1 We need not
consider this issue, because the decision of the grievance board
can-
not be binding here.

The one-sentence board analysis -- "The Board found that the City
proved its case" -- tells us nothing about its findings of
historical
fact. Consequently, we cannot know whether its application of "law
and policy" to those facts was proper.

At the time of this board hearing and decision, the statute spoke
in
the conjunctive: the decision is "final and binding" and must be
con-
sistent with "law and policy." The district court held that it had
at
least enough jurisdiction to inquire into the consistency with law
and
policy and to ignore any board decision it found wanting. In
neither
Zicca nor Angle, the two cases relied on by the City, was this
aspect
of the board's decision challenged.

We agree with the district court. Though we have upheld the Vir-
ginia grievance procedure against due process challenges arising
from
its failure to provide a judicial forum for or review of
factfinding, we
_________________________________________________________________
1 While its answer invokes a pro forma Rule 12(b)(6) defense, the
City
did not, by motion or otherwise, expressly assert this legal theory
of
defense before trial. However, in its reply brief in this appeal,
the City
cites two excerpts from the discussion of the jury charge in which
it
refers -- albeit obliquely -- to the binding nature of grievance
board
decisions where there are no constitutional claims.

                               6
have acknowledged that courts must occasionally play a role, e.g.
determining grievability, selecting a third member for the panel,
or
implementing the decision. Layne v. Campbell Co. Dep't of Social
Services, 939 F.2d 217, 221 (4th Cir. 1991). It follows that purely
legal defects in the grievance decision could be raised in court to
resist its implementation. Indeed, the Layne panel stated that the
grievance board decision "is final and binding, but it must be
consis-
tent with law and written policies." Id. (emphasis added).
Finally, our understanding of the court's role is congruent with
the
personnel statute as rewritten by the Virginia General Assembly in
1995. Grievance boards are now expressly required to make findings
of fact and conclusions of law, and the decision is final and
binding
"if consistent with law and policy." Va. Code § 2.1-116.07(C)(iii)
(Michie 1995) (emphasis added).

There is simply no way that we can know whether this grievance
board decision was consistent with law and policy, and so we cannot
give it preclusive effect.
III.

We now turn to the substantive viability of the wrongful discharge
judgment in light of our reversal of the § 1983 judgment. At the
out-
set, we agree with Harris and the district court that our ruling
that
Harris' statements were not protected by the First Amendment does
not necessarily mean that they were not protected by Virginia or
City
public policy. For example, a police officer has a duty to report
crimes, e.g., Va. Code § 15.1-138 (Michie Supp. 1996) (listing
among
a policeman's duties that he "shall detect and arrest offenders
against
the [law]"), and a city ordinance expressly protects employee
whistle-
blowers from retaliation. Code of the City of Virginia Beach § 2-
129(a)(5). These policies obviously have purposes beyond protecting
free speech; just as obviously, and as is the case here, they are
often
implicated by and intertwined with speech issues.

At the very outset of trial, the district court informed the jury
that
it had already ruled that the statements were protected expression
under the First Amendment. This court ruled precisely the opposite
as a matter of law. We cannot envision how the jury, instructed as
it
7
was, could have concluded anything else but that Harris' statements
were protected by public policy as well. Free speech and liberty of
conscience have been the public policy of Virginia for longer than
there has been a United States. Can we be confident that a jury of
Vir-
ginians, instructed that protected speech had occurred, both based
its
verdict on an ostensibly non-speech public policy and disregarded
the
protected nature of the speech in assessing Harris' actions
vis-a-vis
that policy? We surely cannot. The appropriate remedy is a new
trial.2

The judgment of the district court is reversed, and the case is
remanded. We leave to the district court's discretion whether to
con-
tinue to exercise supplemental jurisdiction under 28 U.S.C. § 1367.
The court may proceed to a new trial or dismiss the suit without
prej-
udice to its being refiled in state court. 3
REVERSED AND REMANDED
_________________________________________________________________
2 The City also challenges several aspects of the damages awarded
to
Harris. Our grant of a new trial moots these issues.
3 See 28 U.S.C. § 1367(d).
                                 8